Citation Nr: 1045637	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-37 763A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board observes that the Veteran also perfected an appeal on 
the issues of entitlement to service connection for right 
parietal primitive neuro-ectodermal tumor, and for a focal 
sensory seizure disorder.  Service connection was established for 
the former by a November 2008 Board decision.  Although the Board 
remanded the latter claim for additional development, service 
connection was subsequently established for a focal seizure 
disorder by a May 2010 rating decision.  Nothing in the record 
reflects the Veteran has disagreed with either the initial 
rating(s) assigned for these disabilities, or the effective 
date(s) thereof.  In view of the foregoing, these issues have 
been resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of his appeal on the issue of entitlement to a TDIU is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal on the 
issue of entitlement to a TDIU due to service-connected 
disabilities.  Hence, there remain no allegations  of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs